Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the surface material" in the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination the examiner is interpreting “the surface material” to refer to the surface of the conductive or non-conductive material. However, appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 9-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gertner et al. (USPGPub 2005/0186250).
Regarding claims 1 and 11-13, Gertner teaches depositing a coating onto the surface of a stent [0031] or other medical device using either an electroless or electrodeposition process wherein either a surface is activated and induced (the formation of nucleation sites in electroless plating is commonly referred to as “induction” and is described herein [0038])(electroless method) or wherein an electric source is used to cause electrical charge formation on a deposition target (electrodeposition), wherein in either process the deposition composition may include a drug or active agent [0028-0029] in conjunction with a metal such as gold [0098] or polymeric material [0050][0080-0081] wherein the material to be coated is drawn to the substrate being coated by a charge differential between the two.
	Regarding claim 2, Gertner teaches wherein the substrate may be a ceramic material [0045].
	Regarding claim 5, Gertner teaches wherein the biomolecule may be a polypeptide or hormone [0028].
	Regarding claims 9-10, Gertner further teaches wherein the coating composition may further comprise antibiotics [0029]
	Regarding claims 14-15, Gertner teaches depositing a coating onto the surface of a stent [0031] or other medical device using either an electroless or electrodeposition process wherein either a surface is activated and induced (the formation of nucleation sites in electroless plating is commonly referred to as “induction” and is described herein [0038])(electroless method) or wherein an electric source is used to cause electrical charge formation on a deposition target (electrodeposition), wherein in either process the deposition composition may include a drug or active agent [0028-0029] in conjunction with a metal such as gold [0098] or polymeric material [0050][0080-0081] wherein the material to be coated is drawn to the substrate being coated by a charge differential between the two.  Further it should be noted the process of Gertner would read upon “electrophoresis” given that the deposition process may further comprise polymers [0082].
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (USPGPub 2005/0186250) as applied to claims 1-2, 5 and 9-17 above, and further in view of Atanasoska (USPGPub 2010/0042205).
Regarding claim 3, the teachings of Gertner are as shown above. Gertner fails to teach wherein the surface material is a conductive polymer. However, Atanasoska teaches that conductive polymers such as those currently claimed [0027-0035] are known to have benefits in medical devices such as stents [0021] as both substrates [0023-0024] and coatings because these materials have been shown to both reduce corrosion and encouraged cellular growth [0035].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive polymers of Atanasoska in the invention of Gertner as either coating layers or substrate layers in order to reduce corrosion and/or promote cellular growth in the invention of Gertner in the same way and on the same types of substrates as Atanasoska.
	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al. (USPGPub 2005/0186250) as applied to claims 1-2, 5 and 9-17 above and further in view of Savage (US10676501).	
	Regarding claims 6-8, the teachings of Gertner are as shown above. Gertner fails to teach wherein the biomolecule is ceragenin. However, Savage teaches that it is of known benefit to include ceragenin compounds in coatings for medical devices such as stents [0068] due to its ability to its ability to both bond with polymers and then selectively release from the polymer to kill microbes [0008].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ceragenin of Savage in the stent of Gertner because Savage shows medical benefit to the use of ceragenin in stents as described above wherein the invention of Gertner .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717